FILED
                            NOT FOR PUBLICATION                             AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: DONALD RAY GIBSON and                     No. 11-60057
SANDRA MAE GIBSON,
                                                 BAP No. 11-1028
              Debtors,

                                                 MEMORANDUM *
DONALD RAY GIBSON; SANDRA
MAE GIBSON,

              Appellants,

  v.

STEVEN M. SPEIER, Trustee; JURUPA
VALLEY SPECTRUM,

              Appellees.



                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
             Markell, Kirscher, and Dunn, Bankruptcy Judges, Presiding

                             Submitted July 24, 2013 **




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

      Donald Ray and Sandra Mae Gibson appeal pro se from the Bankruptcy

Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s order

approving a compromise agreement between creditor Jurupa Valley Spectrum

(“Jurupa”) and trustee Speier. We have jurisdiction under 28 U.S.C. § 158. We

review de novo BAP decisions, and apply the same standard of review that the

BAP applied to the bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re

Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court did not abuse its discretion by approving the

compromise agreement because the record supports its conclusion that the

compromise was fair and equitable. See Martin v. Kane (In re A & C Props.), 784

F.2d 1377, 1380, 1383 (9th Cir. 1986) (setting forth standard of review, explaining

that the bankruptcy court’s failure to make specific findings does not constitute an

abuse of discretion where the record supports approval of the compromise

agreement, and noting that a court may approve a compromise agreement only

where it is fair and equitable); see also United States v. Alaska Nat’l Bank of the N.

(Matter of Walsh Constr., Inc.), 669 F.2d 1325, 1328 (9th Cir. 1982) (in approving

a compromise agreement, “[t]he bankruptcy court need not conduct an exhaustive

investigation into the validity of the asserted claim”).


                                           2                                    11-60057
      The Gibsons’ contentions that Speier was biased in favor of Jurupa is

unpersuasive.

      We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                         3                                    11-60057